Exhibit 10.7

 



EMPLOYMENT AGREEMENT

(Raymond Medeiros)

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
31st day of May, 2019 (the “Effective Date”), by and between Freedom Leaf Inc.,
a Nevada corporation (the “Company”), and Raymond Medeiros, an individual
(“Employee”).

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Company and Employee, it is hereby agreed as
follows:

 

ARTICLE I
EMPLOYMENT

 

1.1              Employment. The Company agrees to, and does hereby, employ
Employee, and Employee agrees to, and does hereby accept such employment, upon
the terms and subject to the conditions set forth in this Agreement. Employee
represents and warrants to the Company that (A) Employee has the legal capacity
to execute and perform this Agreement, (B) this Agreement is a valid and binding
agreement enforceable against Employee according to its terms, and (C) the
execution and performance of this Agreement by Employee does not violate the
terms of any existing agreement or understanding to which Employee is a party or
by which Employee otherwise may be bound. Effective as of the Effective Date,
the Company agrees to continue to employ Employee as an employee of the Company
and as the Director of Business Development of the Company as further set forth
in Section 1.2, and Employee agrees to continue his employment by the Company,
for the period commencing on the Effective Date and continuing until the two (2)
year anniversary of the Effective Date unless earlier terminated in accordance
with Article III below.

 

1.2              Position and Duties. Employee shall be employed in the position
of Director of Business Development. Employee shall devote Employee’s entire
business time, loyalty, attention and energies exclusively to the business
interests of the Company while employed by the Company, will not engage in any
other employment activities for any direct or indirect remuneration and shall
perform his duties and responsibilities diligently and to the best of his
ability.

 

ARTICLE II
COMPENSATION AND OTHER BENEFITS

 

2.1              Base Salary. As compensation for Employee’s services hereunder
and in consideration of Employee’s other agreements hereunder, during the term
of employment, the Company shall pay Employee a base salary equal to $100,000
per annum (“Base Salary”), subject to withholding and customary payroll
deductions. The Base Salary shall be payable in accordance with the customary
payroll practices of the Company.

 

2.2              Benefit Plans. During the term of Employee’s employment with
the Company, Employee will be eligible to participate in the Company’s
retirement plans that are qualified under Section 401(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), if any, and in the Company’s employee
welfare benefit plans that are available to any other executive employees of the
Company (the “Plans”), in accordance with and subject to the terms and
conditions thereof. The terms and conditions of the Plans, as expressed in the
Plan documents, will control including, but not limited to, the Company’s
ability to amend, modify or terminate any of those programs as it determines
appropriate in accordance with the Plans’ terms.

 

2.3              Expenses. The Company shall reimburse Employee for all
pre-approved expenses reasonably incurred in the course of the performance of
Employee’s duties and responsibilities pursuant to this Agreement and consistent
with the Company’s policies with respect to travel, entertainment and
miscellaneous expenses.

 

 

 

 

 



 1 

 

 

2.4              Vacation. In any year, Employee shall be entitled to take
reasonable vacation provided that such vacation does not prevent him from
adequately performing his duties under this Agreement.

 

2.5              Withholding. All payments to be made by the Company hereunder
will be subject to any withholding requirements.

 

ARTICLE III
TERMINATION; EQUITY

 

3.1              Term. Employee’s employment shall commence on the Effective
Date and shall continue until the two (2) year anniversary of the Effective Date
(the “Expiration Date”), unless earlier terminated pursuant to the terms of this
Agreement.

 

3.2              Right to Terminate; Automatic Termination.

 

(a)               Termination for Cause. The Company shall be entitled to
terminate this Agreement effective immediately in the event of (a) Employee’s
material breach of any agreement between Employee and the Company; (b)
Employee’s conviction of, or Employee’s plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State, provided, however, that
such felony is not related to the manufacture, sale or possession of cannabis or
any components thereof; (c) Employee’s gross negligence or willful misconduct in
connection with the provision of services for the Company; or (d) Employee’s
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its managers, officers or employees (collectively, “Cause”);
provided, however, that if any such event by its nature is capable of being
cured with no adverse effect to the Company, and Employee is taking reasonable
and diligent steps to cure such event, then such termination shall be effective
only if such event remains uncured for a period of thirty calendar days after
the Company provides written notice to Employee setting forth the nature of the
event constituting Cause hereunder.

 

(b)               Termination Upon Death or Disability. Subject to Section 3.3,
Employee’s employment and the Company’s obligations under this Agreement, unless
specifically stated otherwise herein, shall terminate: (i) automatically,
effective immediately and without any notice being necessary, upon Employee’s
death; and (ii) in the event of any Disability of Employee, by the Company
giving notice of termination to Employee. As used in this Section 3.2(b),
“Disability” shall mean that (A) Employee is unable, by reason of injury,
sickness or accident, to perform Employee’s duties under this Agreement for an
aggregate of sixty (60) days in any consecutive six (6) month period, or (B)
Employee has a guardian of the person or estate appointed by a court of
competent jurisdiction.

 

3.3              Rights Upon Termination. If Employee’s employment is terminated
pursuant to Section 3.2, or if Employee quits employment, notwithstanding the
terms of this Agreement, Employee or Employee’s estate shall have no further
rights against the Company hereunder, except for the right to receive, (i) any
earned but unpaid Base Salary, (ii) reimbursement of expenses to which Employee
is entitled pursuant to Section 2.3, and (iii) Employee shall be deemed to
resign from any board to which Employee has been appointed or nominated by or on
behalf of the Company.

 

 

 

 

 



 2 

 

 

ARTICLE IV
CONFIDENTIALITY; NON-SOLICITATION

 

4.1              Confidential Information.

 

(a)               Company Information. Employee agrees that during and after his
employment with the Company, he will hold in the strictest confidence, and will
not (except for the benefit of the Company during his employment), as required
by applicable law, a court order or an order or request of a relevant regulatory
authority or in order to enforce a claim against the Company (including, without
limitation, under this Agreement), use or disclose to any person, firm,
corporation or other entity any Company Confidential Information. Employee
understands that “Company Confidential Information” means any non-public
information that relates to the actual or anticipated business, research or
development of the Company, or to the Company’s technical data, trade secrets,
or know-how, including, but not limited to, research, product plans, or other
information regarding the Company’s products or services and markets therefor;
customer lists and customer contact information, their buying histories, and
preferences (including, but not limited to, such information relating to
customers of the Company on which Employee called or with which Employee may
become acquainted during the term of his employment); personnel information
(including, but not limited to, information regarding employees’ skills and
performance); information about vendors, supplier and business partners;
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, and hardware configuration information; and marketing,
finances, and/or other business information; provided, however, that Company
Confidential Information does not include any of the foregoing items to the
extent the same have become publicly known and made generally available through
no wrongful act of Employee or of others. Employee understands that nothing in
this Agreement is intended to limit employees’ rights to discuss the terms,
wages, and working conditions of their employment, as protected by applicable
law.

 

(b)               Third Party Information. Employee recognizes that the Company
may have received and in the future may receive from third parties associated
with the Company, e.g., the Company’s customers, suppliers, licensors,
licensees, partners, or collaborators (“Associated Third Parties”), their
confidential or proprietary information (“Associated Third Party Confidential
Information”). By way of example, and not as an exhaustive list, Associated
Third Party Confidential Information may include the habits or practices of
Associated Third Parties, the technology of Associated Third Parties,
requirements of Associated Third Parties, and information related to the
business conducted between the Company and such Associated Third Parties.
Employee agrees at all times during his employment with the Company and
thereafter to hold in the strictest confidence, and not to use or to disclose to
any person, firm, corporation, or other entity any Associated Third Party
Confidential Information, except as necessary in carrying out his work for the
Company consistent with the Company’s agreement with such Associated Third
Parties or as required by applicable law, a court order or an order or request
of a relevant regulatory authority. Employee further agrees to comply with any
and all Company policies and guidelines that may be adopted from time to time
during the term of his employment regarding Associated Third Parties and
Associated Third Party Confidential Information. Employee understands that his
unauthorized use or disclosure of Associated Third Party Confidential
Information or violation during his employment of any Company policies will lead
to disciplinary action, up to and including immediate termination and legal
action by the Company. Third Party Confidential Information does not include any
of the foregoing items to the extent the same have become publicly known and
made generally available through no wrongful act of Employee or of others.
Employee understands that nothing in this Agreement is intended to limit
employees’ rights to discuss the terms, wages, and working conditions of their
employment, as protected by applicable law.

 

4.2              Inventions.

 

(a)               Inventions Retained and Licensed. Employee represents and
warrants that there are no inventions, discoveries, original works of
authorship, developments, improvements, and trade secrets that were conceived in
whole or in part by Employee prior to his employment with the Company or any of
its subsidiaries and to which he has any right, title, or interest, and which
relate to the Company’s proposed business, products, or research and development
(collectively, “Prior Inventions”). Notwithstanding the foregoing, if, in the
course of his employment with the Company, Employee incorporates into or uses in
connection with any product, process, service, technology, or other work by or
on behalf of the Company any Prior Invention, Employee hereby grants to the
Company a non-exclusive, royalty-free, fully paid-up, irrevocable, perpetual,
worldwide license, with the right to grant and authorize sublicenses, to make,
have made, modify, use, import, offer for sale, and sell such Prior Invention as
part of or in connection with such product, process, service, technology, or
other work, and to practice any method related thereto.

 

 

 

 



 3 

 

 

(b)               Assignment of Inventions. Employee agrees that he will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assigns to the Company, or its
designee, all his right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements, designs,
discoveries, ideas, trademarks, or trade secrets, whether or not patentable or
registrable under patent, copyright, or similar laws, which Employee may solely
or jointly conceive or develop or reduce to practice, or cause to be conceived
or developed or reduced to practice, during the period of time Employee is in
the employ of the Company or any of its subsidiaries (including during his
off-duty hours), or with the use of Company’s equipment, supplies, facilities,
or Company Confidential Information, except as provided in Section 4.2(e)
(collectively referred to as “Inventions”). Employee further acknowledges that
all original works of authorship that are made by him (solely or jointly with
others) within the scope of and during the period of his employment with the
Company and that are protectable by copyright are “works made for hire,” as that
term is defined in the United States Copyright Act. Employee understands and
agrees that the decision whether or not to commercialize or market any
Inventions is within the Company’s sole discretion and for the Company’s sole
benefit, and that no royalty or other consideration will be due to Employee as a
result of the Company’s efforts to commercialize or market any such Inventions.

 

(c)               Maintenance of Records. Employee agrees to keep and maintain
adequate, current, accurate, and authentic written records of all Inventions
made by him (solely or jointly with others) during the term of his employment
with the Company. The records will be in the form of notes, sketches, drawings,
electronic files, reports, or any other format that may be specified by the
Company. The records are and will be available to and remain the sole property
of the Company at all times.

 

(d)               Patent and Copyright Registrations. Employee agrees to
reasonably assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the Inventions and any rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments, and all other
instruments that the Company shall deem proper or necessary in order to apply
for, register, obtain, maintain, defend, and enforce such rights, and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title, and interest in and to such Inventions and any
rights relating thereto, and testifying in a suit or other proceeding relating
to such Inventions and any rights relating thereto. Employee further agrees that
his obligation to execute or cause to be executed, when it is in his power to do
so, any such instrument or papers shall continue after the termination of this
Agreement. If the Company is unable because of Employee’s mental or physical
incapacity or for any other reason to secure Employee’s signature with respect
to any Inventions, including, without limitation, to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering such Inventions, then Employee hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as his agent
and attorney in fact, to act for and in his behalf and stead, to execute and
file any papers and oaths, and to do all other lawfully permitted acts with
respect to such Inventions with the same legal force and effect as if executed
by the Employee.

 

4.3              Conflicting Employment.

 

(a)               Current Obligations. Employee agrees that during the term of
his employment with the Company, he will not engage in or undertake any other
employment, occupation, consulting relationship, or commitment that is directly
related to the business in which the Company is now involved or becomes involved
or a business which Employee understands the Company to actively have plans to
become involved, nor will Employee engage in any other activities that interfere
with his ability to fully and satisfactorily perform his duties to the Company.

 

(b)               Prior Relationships. Without limiting Section 4.3(a), Employee
represents that he has no other agreements, relationships, or commitments to any
other person or entity that conflict with his obligations to the Company under
this Agreement or his ability to become employed and perform the services for
which he is being employed by the Company. Employee further agrees that if he
has signed a confidentiality agreement or similar type of agreement with any
former employer or other entity, he will comply with the terms of any such
agreement to the extent that its terms are lawful under applicable law. Employee
represents and warrants that after undertaking a careful search (including, but
not limited to, searches of his computers, cell phones, electronic devices, and
documents), he has returned all property and confidential information belonging
to all prior employers. Moreover, he agrees to fully indemnify the Company, its
directors, managers, officers, agents, employees, investors, shareholders,
members, administrators, affiliates, divisions, subsidiaries, predecessor and
successor corporations, and assigns for all verdicts, judgments, settlements,
and other losses incurred by any of them resulting from Employee’s breach of his
obligations under any agreement to which he is a party or obligation to which he
is bound, as well as any reasonable attorneys’ fees and costs if the plaintiff
is the prevailing party in such an action, except as prohibited by law.

 

 

 

 



 4 

 

 

4.4              Returning Company Documents. Upon separation from employment
with the Company or on demand by the Company during his employment, Employee
will immediately deliver to the Company, and will not keep in his possession,
recreate, or deliver to anyone else, any and all Company property, including,
but not limited to, Company Confidential Information, Associated Third Party
Confidential Information, as well as all devices and equipment belonging to the
Company or its subsidiaries (including, but not limited to, computers, handheld
electronic devices, telephone equipment, and other electronic devices), Company
credit cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
photographs, charts, any other documents and property, and reproductions of any
and all of the aforementioned items that were developed by Employee pursuant to
his employment with the Company, obtained by him in connection with his
employment with the Company, or otherwise belonging to the Company, its
successors, or assigns, including, without limitation, those records maintained
pursuant to Section 4.2(c). Employee also consents to an exit interview to
confirm his compliance with this Article IV.

 

4.5              Notification of New Employer. In the event that Employee leaves
the employ of the Company, Employee hereby grants consent to notification by the
Company to his new employer about his obligations under this Agreement including
information to his new employer concerning the enforceability of this Agreement.

 

4.6              Non-Solicitation.

 

(a)               Solicitation of Employees. Employee agrees that for a period
of two (2) years immediately following the termination of his relationship with
the Company for any reason, whether voluntary or involuntary, with or without
cause, Employee shall not either directly or indirectly solicit any employees of
the Company or any of its subsidiaries to leave their employment, or attempt to
solicit employees of the Company or any of its subsidiaries to leave their
employment, either for Employee or for any other person or entity with which
Employee is then employed or otherwise affiliated.

 

(b)               Solicitation of Customers, Suppliers, etc. Employee agrees
that for a period of two (2) years immediately following the termination of his
relationship with the Company for any reason, whether voluntary or involuntary,
with or without cause, Employee shall not either directly or indirectly (i)
request or advise any customer, supplier or any other person or entity known to
be associated with the Company or any of its affiliates or subsidiaries, to
withdraw, curtail or cancel or in any other way lessen its use of the business
services of the Company or any of its affiliates or subsidiaries or (ii) for the
purpose of conducting or engaging in any business directly or indirectly
competitive with the Company (whether individually or on behalf of Employee’s
affiliates or new employer) call upon, solicit, advise, sign, hire, interfere
with, or otherwise do or conduct, or attempt to do or conduct, business with any
person or entity covered by any written or oral agreement with the Company or
any of its affiliates or subsidiaries, or take away or interfere or attempt to
interfere with any Company business custom, business trade, or business
patronage of the Company or any of its affiliates or subsidiaries.

 

4.7              Non-Compete. Employee agrees that for a period of one (1) year
immediately following the termination of his relationship with the Company for
any reason, whether voluntary or involuntary, Employee shall not either directly
or indirectly in the geographical areas that the Company does business or has
done business at the time of the Employee’s termination, engage or assist others
in engaging in any business or enterprise (whether as owner, partner, officer,
director, employee, consultant, investor, lender or otherwise, except as the
holder of not more than 1% of the outstanding stock of a publicly-held company)
that is competitive with the Company’s business, including but not limited to
any business or enterprise that develops, manufactures, markets, licenses, sells
or provides any product or service that competes with any product or service
developed, manufactured, marketed, licensed, sold or provided, or planned to be
developed, manufactured, marketed, licensed, sold or provided, by the Company
while Employee was employed by the Company. If Employee violates the provisions
of any of the preceding paragraphs of this Section 4, Employee shall continue to
be bound by the restrictions set forth in such paragraph until a period of one
(1) year has expired without any violation of such provisions.

 

4.8              Representations. Employee agrees to execute any proper oath or
verify any proper document reasonably required to carry out the terms of this
Agreement. Employee represents that his performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by Employee in confidence or in trust prior to his
employment by the Company or any of its subsidiaries. Employee hereby represents
and warrants that he has not entered into, and Employee will not enter into, any
oral or written agreement in conflict herewith.

 

 

 

 



 5 

 

 

4.9              Non-Disparagement. During Employee’s employment with the
Company and for a period of three (3) years thereafter, Employee agrees, to the
fullest extent permissible by law, not intentionally to make, directly or
indirectly, any public or private statements, gestures, signs, signals or other
verbal or nonverbal, direct or indirect communications that are or could be
harmful to or reflect negatively on the Company or its subsidiaries or that are
otherwise disparaging of the Company or its subsidiaries and/or their
businesses, or any of its or their subsidiaries, past, present or future
officers, directors, managers, employees, equity holders, members, advisors,
agents, policies, procedures, practices, services, products, decision-making,
conduct, professionalism or compliance with standards of any of the foregoing
provided that the foregoing is not intended to prohibit truthful statements made
by the Employee in his capacity as an officer or employee of a competitor after
his employment with the Company has terminated, provided that Employee continues
to comply with his confidentiality obligations under this Agreement. The
provisions of this Section 4.9 are in addition to any other written agreements
on this subject that Employee may have with the Company or any of its
subsidiaries, and are not meant to, and do not excuse any, additional
obligations that Employee may have under such agreements. Nothing in this
Section shall be construed to limit Employee’s ability to cooperate with the
investigation of any government agency of competent jurisdiction or to bring or
defend against any legal claim. In any civil litigation arising out of or
related to this Agreement, the parties shall cooperate to seek a protective
order consistent with this Section and Section 4.1 above.

 

4.10          No Transfers. In consideration of the Company’s entering into this
Agreement, Employee agrees not to offer, transfer, sell, assign, pledge,
hypothecate or otherwise dispose of any common stock of the Company until after
the 12-month anniversary of the Effective Date.

 

ARTICLE V
GENERAL PROVISIONS

 

5.1              Notices. Any and all notices provided for in this Agreement
shall be given in writing and shall be deemed given to a party at the earlier of
(a) when actually delivered to such party, or (b) when mailed to such party by
registered or certified mail (return receipt requested) or sent to such party by
courier, confirmed by receipt, and addressed to such party at the address
designated below for such party as follows (or to such other address for such
party as such party may have substituted by notice to the other party pursuant
to this Section 5.1):

 





  If to the Company: Freedom Leaf Inc.     3571 E. Sunset Road, Suite 420    
Las Vegas, NV 89120         with a copy to: Kleinberg, Kaplan, Wolff & Cohen,
P.C.     551 Fifth Avenue     New York, NY 10176     Telecopy: (212) 986-8866  
  Telephone: (212) 880-9869     Email: jain@kkwc.com     Attention: Jonathan Ain
        If to Employee: Raymond Medeiros     [REDACTED]

 



5.2              Entire Agreement; Survival. This Agreement contains the entire
understanding and the full and complete agreement of the parties and supersedes
and replaces any prior understandings and agreements among the parties with
respect to the subject matter hereof. The provisions of this Agreement shall
survive the termination of this Agreement, or of Employee’s employment for any
reason, to the extent necessary to enable the parties to enforce their
respective rights.

 

 

 

 



 6 

 

 

5.3              Amendment; Headings and References. This Agreement may be
altered, amended or modified only in writing, signed by Employee and the
Company, except that either party hereto may update its address set forth in
Section 5.1 by providing a notice of the updated address in the manner set forth
in Section 5.1. Headings included in this Agreement are for convenience only and
are not intended to limit or expand the rights of the parties hereto. References
to Sections herein shall mean sections of the text of this Agreement, unless
otherwise indicated.

 

5.4              Assignability. This Agreement and the rights and duties set
forth herein may not be assigned by either of the parties without the express
written consent of the other party. This Agreement shall be binding on, and
inure to the benefit of, each party and such party’s respective heirs, legal
representatives, successors and assigns.

 

5.5              Severability. If any court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then such
invalidity or unenforceability shall have no effect on the other provisions
hereof, which shall remain valid, binding and enforceable and in full force and
effect, and such invalid or unenforceable provision shall be construed in a
manner so as to give the maximum valid and enforceable effect to the intent of
the parties expressed therein.

 

5.6              Waiver of Breach. The waiver by either party of the breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by either party.

 

5.7              Governing Law; Jurisdiction; Construction. This Agreement shall
be governed by the internal laws of the State of Nevada, without regard to any
rules of construction that would require application of the laws of another
jurisdiction. Any legal proceeding related to this Agreement must be litigated
in an appropriate Nevada state or federal court, and both the Company and
Employee hereby consent to the exclusive jurisdiction of the State of Nevada for
this purpose; waive any objection they may now or hereafter have to venue or to
convenience of forum and agree that all legal proceedings will be tried in a
court of competent jurisdiction by a judge without a jury. The parties hereto
agree that they have been represented by counsel during the negotiation and
execution of this Agreement and, accordingly, each party waives the application
of any law, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

 

5.8              Tax Compliance.

 

(a)               The Company may withhold from any amounts payable hereunder
any amounts required to be withheld under federal, state or local law and any
other deductions authorized by Employee.

 

(b)               The intent of the parties is that payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Section 409A”),
and the Company shall have complete discretion to interpret and construe this
Agreement and any associated documents in any manner that establishes an
exemption from (or compliance with) the requirements of Section 409A.  If for
any reason, such as imprecision in drafting, any provision of this Agreement (or
of any award of compensation, including, without limitation, equity compensation
or benefits) does not accurately reflect its intended establishment of an
exemption from (or compliance with) Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Section 409A and shall
be interpreted by the Company in a manner consistent with such intent, as
determined in the discretion of the Company.

 

(c)               For purposes of Section 409A, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

 

 

 



 7 

 

 

(d)               With respect to any reimbursement of expenses of, or any
provision of in-kind benefits to, Employee, as specified under this Agreement,
such reimbursement of expenses or provision of in-kind benefits shall be subject
to the following conditions: (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and
(iii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

(e)               Notwithstanding anything to the contrary in this Agreement, if
Employee is a “specified employee” as determined pursuant to Section 409A as of
the date of Employee’s “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h) (or any successor regulation) and if any payments
or entitlements provided for in this Agreement constitute a “deferral of
compensation” within the meaning of Section 409A and cannot be paid or provided
in the manner provided herein without subjecting Employee to additional tax,
interest or penalties under Section 409A, then any such payment or entitlement
which is payable during the first six (6) months following Employee’s
“separation from service” shall be paid or provided to Employee in a cash
lump-sum on the first business day of the seventh (7th) calendar month
immediately following the month in which Employee’s “separation from service”
occurs or, if earlier, upon Employee’s death. In addition, any payments or
benefits due hereunder upon a termination of Employee’s employment which are a
“deferral of compensation” within the meaning of Section 409A shall only be
payable or provided to Employee (or Employee’s estate) upon a “separation from
service” as defined in Section 409A.

 

(f)                Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (for example, “payment shall be made
within thirty (30) days following the date of termination”), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.  In no event may Employee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement, to the extent such
payment is subject to Code Section 409A.

 

(g)               The Company makes no representation or warranty and shall have
no liability to Employee or any other person or entity if any provisions of this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but do not satisfy an exemption from, or the conditions of, Code
Section 409A.

 

5.9              Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Agreement may be executed
and delivered by facsimile or other electronic transmission.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 





  COMPANY:        FREEDOM LEAF INC.,   a Nevada corporation           By: /s/
Clifford Perry                                 Name: Clifford Perry   Title:
Chief Executive Officer           EMPLOYEE:       RAYMOND MEDEIROS       /s/
Raymond Medeiros                           Raymond Medeiros    

 

 

 

 

 

 

 



 9 

 



